20-960
     Singh v. Garland
                                                                             BIA
                                                                         Khan, IJ
                                                                     A206 136 224
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   JATINDER JIT SINGH,
14            Petitioner,
15
16                      v.                                  20-960
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Jaspreet Singh, Law Office of
24                                      Jaspreet Singh, Jackson Heights,
25                                      NY.
26
27   FOR RESPONDENT:                    Brian Boynton, Assistant Attorney
28                                      General; Claire L. Workman, Senior
1                                      Litigation Counsel; Scott M.
2                                      Marconda, Trial Attorney, Office
3                                      of Immigration Litigation, United
4                                      States Department of Justice,
5                                      Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Jatinder Jit Singh, a native and citizen of

11   India, seeks review of a March 6, 2020 decision of the BIA

12   affirming an April 11, 2018 decision of an Immigration Judge

13   (“IJ”),      which   denied       Singh’s    application     for    asylum,

14   withholding of removal, and protection under the Convention

15   Against Torture (“CAT”).          In re Jatinder Jit Singh, No. A206

16   136 224 (B.I.A. Mar. 6, 2020), aff’g No. A206 136 224 (Immig.

17   Ct.   N.Y.    City   Apr.   11,    2018).      We   assume   the   parties’

18   familiarity with the underlying facts and procedural history.

19         We have reviewed the decision of the IJ as modified by

20   the BIA.      See Xue Hong Yang v. U.S. Dep’t of Justice, 426

21   F.3d 520, 522 (2d Cir. 2005).               The applicable standards of

22   review are well established.            See 8 U.S.C. § 1252(b)(4)(B)

23   (“[T]he administrative findings of fact are conclusive unless

24   any reasonable adjudicator would be compelled to conclude to
                                  2
1    the contrary . . . .”); Hong Fei Gao v. Sessions, 891 F.3d

2    67,   76   (2d    Cir.        2018)        (reviewing           adverse     credibility

3    determination for substantial evidence).

4          “Considering the totality of the circumstances, and all

5    relevant factors, a trier of fact may base a credibility

6    determination         on   the        .    .       .     consistency      between     the

7    applicant’s . . . written                 and      oral       statements . . . ,      the

8    internal    consistency          of       each         such    statement,    [and]    the

9    consistency      of    such      statements              with    other     evidence    of

10   record . . . without           regard          to      whether     an    inconsistency,

11   inaccuracy, or falsehood goes to the heart of the applicant’s

12   claim,     or    any       other          relevant            factor.”       8      U.S.C.

13   § 1158(b)(1)(B)(iii).                     “We           defer . . . to        an     IJ’s

14   credibility determination unless . . . it is plain that no

15   reasonable fact-finder could make such an adverse credibility

16   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

17   2008); accord Hong Fei Gao, 891 F.3d at 76.

18         Substantial evidence supports the adverse credibility

19   determination         given      the       discrepancies            between        Singh’s

20   testimony,      written       statement,                and    documentary       evidence

21   regarding whether Singh’s father disappeared or went into


                                                    3
1    hiding    and     the    nature     and    location     of     Singh’s    medical

 2   treatment after the sole physical attack.                          See 8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Likai Gao v. Barr, 968 F.3d 137, 145

 4   n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might

 5   preclude an alien from showing that an IJ was compelled to

 6   find him credible. Multiple inconsistencies would so preclude

 7   even more forcefully.”).

 8          Singh’s    explanations       for      these   discrepancies       do   not

 9   compel a contrary conclusion.                  “A petitioner must do more

10   than    offer    a    plausible     explanation       for    his     inconsistent

11   statements to secure relief; he must demonstrate that a

12   reasonable       fact-finder      would       be   compelled    to    credit   his

13   testimony.”          Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

14   2005) (quotation marks omitted).                    Singh explained that he

15   said his father was in hiding because he was afraid during

16   his interview; but this explanation does not resolve why he

17   included     the        erroneous     statement        in      his     subsequent

18   application.         Singh initially stated that he was treated by

19   a local doctor following an attack, and his mother’s affidavit

20   echoed that statement; but he testified to and submitted

21   evidence of a four-day hospitalization.                      His explanations—


                                               4
1    that, given the extent of his injuries, he only knew he was

2    treated at a hospital after the fact, and that the local

3    doctor sent him to the hospital—do not resolve why neither he

4    nor his mother initially mentioned the treatment at the

5    hospital.       See id.; Xiu Xia Lin, 534 F.3d at 167 (“We

6    defer . . . to          an      IJ’s           credibility        determination

 7   unless . . . it is plain that no reasonable fact-finder could

 8   make such an adverse credibility ruling.”).

 9         The   agency   did      not    err       in   finding   Singh     failed    to

10   rehabilitate      his        claim    through         corroboration.             “An

11   applicant’s failure to corroborate his . . . testimony may

12   bear on credibility, because the absence of corroboration in

13   general makes an applicant unable to rehabilitate testimony

14   that has already been called into question.”                      Biao Yang v.

15   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                      The agency did

16   not err in declining to credit Singh’s documentary evidence:

17   his mother’s affidavit was inconsistent with his testimony,

18   the   medical    record        contradicted          his   and    his    mother’s

19   statements and was vague about his injuries, and the letter

20   from his political party did not discuss Singh’s past harm

21   with any specificity.          See Y.C. v. Holder, 741 F.3d 324, 332,


                                                5
 1   334 (2d Cir. 2013) (holding that “[w]e generally defer to the

 2   agency’s    evaluation    of   the       weight    to   be    afforded      an

 3   applicant’s    documentary     evidence”          and   upholding         BIA’s

 4   decision to afford little weight to letter from applicant’s

 5   spouse).

 6       Given     the   inconsistencies         and     lack      of       reliable

 7   corroboration, substantial evidence supports the agency’s

 8   adverse     credibility    determination.               See        8    U.S.C.

 9   § 1158(b)(1)(B)(iii); Likai Gao, 968 F.3d at 145 n.8.                      The

10   adverse credibility determination is dispositive of asylum,

11   withholding of removal, and CAT relief because all three forms

12   of relief are based on the same discredited factual predicate.

13   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.    All pending motions and applications are DENIED and

16   stays VACATED.

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe,
19                                   Clerk of Court




                                          6